— Appeal by the defendant from a judgment of the County Court, Westchester County (Donovan, J.), rendered December 22, 1981, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Judgment affirmed.
The record of the defendant’s Mapp hearing demonstrates that the People met their burden of going forward with evidence (see, e.g., People v Berrios, 28 NY2d 361; People v Sanders, 79 AD2d 688), that the defendant’s arrest was based upon probable cause (see, e.g., People v Medina, 107 AD2d 302; CPL 140.10), and that the search of the defendant and his shoulder bag incident to his arrest was proper because it was motivated by the arresting officers’ reasonable fear for their own safety (see, e.g., People v Smith, 59 NY2d 454; People v Johnson, 59 NY2d 1014; cf. People v Gokey, 60 NY2d 309, 312-314). The defendant failed to meet his burden at the hearing of showing that his rights under the Federal or State Constitutions were violated.
We have examined the defendant’s remaining contentions *698and find them to be without merit. Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.